Citation Nr: 0912286	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service-connection for a left shoulder 
disability, claimed on a direct basis and as secondary to 
service-connected left wrist carpel tunnel syndrome.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1976 to February 1980.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the course of the Veteran's appeal, 
original jurisdiction over this matter was transferred to the 
RO in Portland, Oregon.

Procedural history

Service connection for a left knee disability was initially 
denied by the RO in Wichita, Kansas in a January 1981 rating 
decision.  

In November 2004, the Veteran filed to reopen the previously-
denied claim of entitlement to service connection for a left 
knee disability.  The above-referenced July 2005 rating 
decision declined to reopen the Veteran's claim.  
Additionally, the July 2005 rating decision denied the 
Veteran's original claims of entitlement to service 
connection for tinnitus and a left shoulder disability.  The 
Veteran disagreed with all three of these determinations, and 
he subsequently perfected this appeal.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in Portland, 
Oregon in September 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.



At the September 2008 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).  The 
undersigned Veteran's Law Judge granted the Veteran's request 
for a 60 day continuance to obtain and supply additional 
medical evidence.  The Veteran did so in November 2008.   

Issues not on appeal

In the above-referenced July 2005 rating decision, the RO 
increased the disability rating for the Veteran's service-
connected left wrist carpal tunnel syndrome to 
10 percent disabling; and granted the Veteran's claim of 
entitlement to service connection for a left wrist scar, with 
a 10 percent disability rating assigned.  Additionally, the 
RO continued a noncompensable disability rating for service-
connected pilonidal cyst residuals.  

Subsequently, in May 2007, the Veteran filed a new claim of 
entitlement to an increased disability rating for his 
service-connected residuals of a pilonidal cyst. 
In an October 2007 rating decision, the RO granted a 10 
percent disability rating for the service-connected pilonidal 
cyst residuals.  

To the Board's knowledge, the Veteran has not disagreed with 
those decisions or ratings, and they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Remanded issue

As will be explained in detail below, the Board is reopening 
the Veteran's claim of entitlement to service connection for 
a left knee disability.  That issue is being REMANDED to the 
RO via the VA Appeals management center (AMC) for additional 
development.  The Veteran will be informed if additional 
action is required on his part.


FINDINGS OF FACT

1.  The medical evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service.

2.  The competent medical evidence of record does not support 
a finding that the Veteran's current left shoulder disability 
is related to his military service.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected left wrist carpal tunnel syndrome and his 
currently diagnosed left shoulder disability.

4.  In January 1981, the Wichita RO denied the Veteran's 
claim of entitlement to service connection for a left knee 
disability.  The Veteran did not appeal that decision.

5.  The evidence associated with the claims folder subsequent 
to the January 1981 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R.           §§ 
3.102, 3.303 (2008).

2.  The Veteran's left shoulder disability was not incurred 
in or aggravated by the Veteran's active service.  38 
U.S.C.A. §§ 1131, 1131 (West 2002); 38 C.F.R.           § 
3.303 (2008).

3.  The Veteran's left shoulder disability is not proximately 
due to nor is the result of his service-connected left wrist 
carpal tunnel syndrome.  38 C.F.R. §3.310 (2008).

4.  The January 1981 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

5.  Since the January 1981 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a left knee 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
tinnitus, a left shoulder disability on both a direct and 
secondary basis, and a left knee disability.  Implicit in his 
left knee disability claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied left knee 
disability claim unless such is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his direct and secondary 
service connection claims in  letters from the RO dated 
January 11, 2005 and May 5, 2005 which informed him that 
there must be a "relationship between your disability and an 
injury, disease, or event in military service," or "[y]our 
service-connected disability either caused or aggravated your 
additional disability."  

With respect to notice to the Veteran regarding new and 
material evidence, the January and May 2005 VCAA letters 
stated, "You were previously denied service-connection for 
left knee condition.  You were notified of the decision on 
January 15, 1981."  See both the January and May 2005 VCAA 
letters, page 1 respectively.  Moreover, the letters informed 
the Veteran as to the reason his claim was previously denied: 
"Your claim was previously denied because your records 
showed that while you were in the service you were treated 
for a left knee disability and at the time of you last 
examination on June 5, 1980 there were no findings of any 
disability that might have resulted due to service."  The 
letter notified the Veteran that evidence sufficient to 
reopen the Veteran's previously denied claim must "relate to 
this fact," and the evidence "cannot simply be repetitive 
or cumulative of the evidence we had when we previously 
denied your claim," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Based on this advisement, 
the Veteran was adequately advised of the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In addition, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the both the January and 
May 2005 VCAA letters.  Specifically, the Veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the Social Security Administration.  
The letters indicated that a VA medical examination would be 
scheduled if necessary to adjudicate his claims.  With 
respect to private treatment records, the letters informed 
the Veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The January 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the May 2005 VCAA letter. 

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the both the January and May 2005 VCAA letters.  However, 38 
C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008] removed the provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claims.  See 38 
C.F.R. § 3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  Additionally, the Veteran was provided 
specific notice as to elements (4) and (5), degree of 
disability and effective date, in a June 11, 2008 letter from 
the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the June 2008 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  Additionally, as 
mentioned above, the Veteran testified before the undersigned 
Veterans Law Judge in September 2008.  The Veteran has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the Veteran's left knee claim, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the Veteran's tinnitus and left shoulder disability 
claims, the Board finds that reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's VA and private treatment reports, and the Veteran 
was afforded a VA shoulder examination and audiological 
examination in May 2007.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claims, and testified before the undersigned Veterans Law 
Judge in September 2008, where he was given an additional 60 
days to submit more medical evidence.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The Veteran contends that his tinnitus is due to in-service 
noise exposure and acoustic trauma, specifically from 
exposure to turbo chargers and truck engines as a tractor 
trailer operator in service, and from weapons in boot camp.  
See, e.g., the September 2008 hearing transcript, pages 15-
20.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the Veteran currently has 
tinnitus, which was diagnosed during the May 2007 VA 
audiological examination.  See the May 23, 2007 VA examiner's 
report, page 2.  Hickson element (1) has therefore been 
satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board notes that the evidence of record does not 
indicate that the Veteran is a veteran of combat, and he does 
not appear to so contend.  The combat presumptions are 
therefore not applicable.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304(d) (2008).
The Board will separately address disease and injury.

Concerning in-service disease, there is no medical evidence 
of tinnitus in service.  Pertinently, the Veteran's January 
1980 separation examination fails to indicate any problems 
with the Veteran's ears.  

With respect to in-service injury, the Veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
turbo chargers and truck engines, as well as from weapons 
used during boot camp.  The RO conceded that the Veteran was 
exposed to loud noise during military service in its July 
2007 statement of the case (SOC).  For the purposes of this 
decision, the Board will assume that the Veteran experienced 
hazardous noise exposure during service.  This is sufficient 
to satisfy Hickson element (2), in-service incurrence of 
injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions from 
the May 2007 VA examiner and a private physician who 
conducted a subsequent auditory examination of the Veteran in 
September 2008.  The private physician indicated that the 
Veteran's tinnitus "started in the Marine Corps - '76 to '80 
- drove truck - no muffler - worse past 10 years . . . no 
signif. noise since corps."  As mentioned above, the RO 
evidently accepted the premise that the Veteran was exposed 
to high levels of noise in service in the SOC.

The Board is not completely satisfied with the contrary 
opinion of the May 2007 VA examiner.  The May 2007 VA 
examiner did not give a cogent reason for concluding that the 
Veteran's hearing loss was not related to his military 
service.  See the May 2007 VA examiner's report, page 4 
[noting simply "clinical expertise" and the "evidence 
reviewed" as rationale for her opinion].  Indeed, the VA 
examiner also indicated that the Veteran reported a positive 
history of noise exposure and denied any other excessive 
noise exposure.  

The Veteran has testified that since his separation from 
military service, he has spent his time working as a cook in 
a restaurant and bakery, and more recently as a maintenance 
engineer.  See the September 2008 hearing transcript, page 
19.  
The Veteran argues that these occupations involve a low risk 
of exposure to acoustic trauma, which is consistent with the 
notations of both the VA examiner and the September 2007 
private physician.  



The Board has carefully weighed all of the available evidence 
of record and finds that that there exists an approximate 
balance of evidence for and against the claim.  When the 
evidence for and against the claim is in relative equipoise, 
by law, the Board must resolve all reasonable doubt in favor 
of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2008).  Accordingly, with resolution of doubt 
in the Veteran's favor, the Board concludes that a grant of 
service connection for tinnitus is warranted.

2.  Entitlement to service-connection for a left shoulder 
disability, claimed on a direct basis and as secondary to 
service-connected left wrist carpel tunnel syndrome.

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set forth above and will not be 
repeated.  

Service connection - chronic disorders

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Direct service connection

As noted above, in order for a veteran to prevail on an issue 
of direct service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson, supra.  

With respect to Hickson element (1), the Veteran was 
diagnosed with "mild acromioclavicular degenerative joint 
disease" of his left shoulder in May 2007.    See the May 4, 
2007 VA Radiology Report.  Additionally, a May 2007 VA 
examination indicated that the Veteran had "rotator cuff 
impingement syndrome with A.C. joint arthritis confirmed on 
X-rays."  See the May 4, 2007 VA examiner's report, page 2.  
Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that a shoulder disability 
was present in service.  All service treatment records, to 
include the Veteran's January 1980 separation examination, 
are pertinently negative with respect to any disease 
affecting the Veteran's left shoulder.  The Board 
additionally observes that the Veteran's current arthritis in 
his left shoulder was initially diagnosed more than two 
decades after service, so the presumption contained in 
38 C.F.R. § 3.309(a) does not apply.  The evidence of record 
shows, and the Veteran admits, that he did not seek medical 
treatment for a left shoulder disability for 24 years 
following his separation from service, until the time he 
filed his service-connection claim in 2004.  See the 
September 2008 hearing transcript, page 14 [indicating that 
the Veteran did not seek medical treatment for his left 
shoulder at any time prior to 2004.]  Accordingly, in-service 
disease is not established.

Concerning in-service injury, the Veteran contends that he 
fell out of the driver's side door of his truck and landed on 
his left shoulder in 1978.  See the September 2008 hearing 
transcript, pages 7 and 8.  

The Veteran's service treatment records indicate one instance 
in December 1978 where the Veteran complained of left 
shoulder pain.  See the Veteran's December 26, 1978 
Chronological Record of Medical Care.  The service treatment 
note indicated that the Veteran had left shoulder pain for 
one day.  Crucially, that the Veteran denied any trauma to 
his left shoulder.  Upon examination, the Veteran's left 
shoulder revealed good range of motion and only slight pain.  
The treating physician made an assessment of viral syndrome 
[as the Veteran also complained of diarrhea and stomach pains 
at the same time].  No other service treatment record notes 
treatment for a shoulder injury, and as noted above, the 
Veteran's January 1980 separation examination is pertinently 
negative as to any injury to the Veteran's shoulders.  In 
fact, the January 1980 separation examination  indicated a 
normal clinical evaluation of his upper extremities.  See the 
Veteran's January 1980 separation examination report.  
Accordingly, the Veteran's service treatment records do not 
show a chronic left shoulder injury.  

In short, there is no objective, contemporaneous evidence 
that the Veteran sustained a left shoulder injury in the 
performance of his duties, and there is no evidence of a 
chronic left shoulder injury in service or for decades 
thereafter.  In essence, the Veteran's case rests of his own 
non-specific contention that he sustained a shoulder injury 
in service.  The Board has considered those statements.  
However, his statements are outweighed by the negative 
service medical records, his own in-service denial of trauma 
to his shoulder in 1978, and the lack of objective evidence 
of shoulder problems for decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

Because the record as a whole clearly demonstrates that the 
Veteran never mentioned an injury in service until he brought 
up the subject in connection with his claim for VA benefits 
approximately 24 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].
Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to medical nexus, the May 2007 VA examiner 
determined that the Veteran's left shoulder disability was 
not related to his military service.  More specifically, the 
VA examiner stated "[i]t is not at least as likely as not 
that this is related to the service as there are decades in 
between the injuries and this is an overuse-type injury."  
See the May 2007 VA examiner's report, page 2.  There is no 
competent medical evidence to the contrary.  

The Board has considered the medical treatise evidence 
submitted by the Veteran regarding rotator cuff injuries.  
The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  While the submitted article discusses rotator 
cuff injuries as a result of falling on an outstretched arm, 
it contains no information or analysis specific to the 
Veteran's case, and does not draw upon a physical examination 
of the Veteran.  As such, the treatise evidence submitted by 
the Veteran is of little probative value in the instant case.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his 
current left shoulder disability and service, their opinions 
are entitled to no weight of probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.       See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995). 

The Veteran is presenting an argument based on continuity of 
symptomatology, that is, that he had a left shoulder 
disability in service and continuously thereafter.       See 
the September 2008 hearing transcript, page 13.  The Board is 
of course aware of the provisions relating to continuity of 
symptomatology, discussed above.        See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting this argument.  As was noted above, a 
left shoulder disability was not identified in service, and 
it was initially diagnosed decades after service.  In the 
interim, there were no complaints of, or treatment for, a 
left shoulder disability.  

The Board places great weight on probative value on the 
absence of relevant medical evidence for the decades-long 
period from 1980 until 2004.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  See also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

In particular, in April 1980, almost immediately after 
leaving service, the Veteran filed a claim of entitlement to 
service connection for a number of claimed disabilities [left 
knee, left wrist, "tailbone", "nerves", and hypertension].  
The left shoulder was not mentioned.  In connection with his 
claim, he was accorded a VA Compensation and Pension (C&P) 
examination in June 1980.  Again, a number of problems were 
identified by the Veteran, but the left shoulder was not 
mentioned.  Physical examination was pertinently negative.  
It defies logic that the Veteran would not mention a left 
shoulder problem had it existed at the time.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on that basis as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left shoulder disability.  Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

Secondary service connection 

In the alternative, the Veteran also claims entitlement to 
service connection for his left shoulder disability as 
secondary to his service-connected left wrist carpal tunnel 
syndrome.  See the September 2008 hearing transcript, page 6 
and 7.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  

The Board has already discussed the medical evidence of 
record indicating that the Veteran has a current left 
shoulder disability.  Additionally, the Veteran was granted 
service connection for left wrist carpal tunnel syndrome in 
January 1981.  Accordingly, Wallin elements (1) and (2) are 
established.  

With respect to crucial Wallin element (3), medical nexus, in 
June 2007, the May 2007 VA examiner wrote an addendum to his 
examination report, specifically indicating that after 
reviewing the Veteran's records and examination, "it is not 
at least as likely as not that the left wrist carpal tunnel 
is the cause of the [Veteran's] shoulder [injury] as the 
shoulder injury is an overuse injury and carpal tunnel would 
have him use this arm less."  See the June 2007 VA 
examiner's report.  The Board cannot refute this logic.  

The claims folder contains no competent medical evidence that 
is contrary to the findings of the VA examiner.  To the 
extent that the Veteran himself believes that there is a 
medical nexus between his current left shoulder disability 
and his service-connected left wrist carpal tunnel syndrome, 
it is well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as cause of a disability.   See 
Espiritu, supra.
  
As has been described in the VCAA section above, the Veteran 
has been accorded ample opportunity to secure and present 
medical nexus evidence in his favor.  If he felt the June 
2007 VA examiner's opinion was wrong, he could have submitted 
a medical nexus opinion in his favor; he did not do so.  See 
38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].

Accordingly, Wallin element (3) has not been met, and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a left shoulder disability on a secondary basis, contrary to 
the assertions of the Veteran and his representative.  
The benefit sought on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)





3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability.

Relevant law and regulations

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
July 2003, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

New and material evidence

As was noted in the Introduction, the Veteran's service-
connection claim for a left knee disability was previously 
denied in a January 1981 rating decision.  In the January 
1981 rating decision, the RO stated:  "the veteran was seen 
repeatedly through his service for complaints of left knee 
problems and pain".  The RO further determined from the 
evidence of record, to include a June 1980 VA examiner's 
report, that the Veteran did not have a current knee 
disability.  It followed that a medical nexus relating a knee 
disability to military service was an impossibility in the 
absence of competent medical evidence of a current left knee 
disability.  

In essence, the RO denied the claim because Hickson elements 
(1) and (3) were missing.  The Veteran did not appeal that 
decision, and it became final.  See 38 C.F.R. § 20.1103 
(2008).

The Board finds that recently submitted medical evidence 
indicating a current left knee disability and the August 2008 
medical nexus opinion of Dr. M.N.D. constitutes new and 
material evidence.  

Specifically, an October 2008 VA outpatient treatment record 
indicated that an MRI taken of the Veteran's left knee 
indicated a "[t]ear of the posterior horn of the medial 
meniscus," "[s]mall joint effusion and popliteal cyst," 
and "[p]atellofemoral osteoarthritis."  See the October 17, 
2008 VA Radiology Report.  
Additionally, the Veteran submitted a statement from Dr. 
M.N.D., a VA staff physician, who indicated that the Veteran 
"suffers from chronic left knee pain, which started back in 
1978 with a left knee injury while in the service."                 
See the August 2008 medical opinion of Dr. M.N.D.  

Accordingly, this new medical evidence relates to the 
unestablished facts necessary to substantiate the Veteran's 
claim [i.e., current diagnosis of disability, and a 
relationship between the Veteran's current disability and 
military service], and presents a reasonable possibility of 
substantiating the Veteran's claim.  
See 38 C.F.R. § 3.156 (2008).

New and material evidence has thus been received, and the 
Veteran's claim of entitlement to service connection for a 
left knee disability is accordingly reopened.   

Additional comment

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  

VA's statutory duty to assist the Veteran in the development 
of his claim attaches at this juncture.  For the reasons 
explained in the REMAND section below, the Board finds that 
additional evidentiary development is necessary before it may 
proceed to a decision on the merits.




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left shoulder 
disability is denied on both a direct and secondary basis. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened.  To that extent only, the appeal as to that 
issue is allowed.


REMAND

As explained in detail above, the Board has reopened the 
Veteran's claim of entitlement to service connection for a 
left knee disability.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board believes that this issue must be remanded for further 
evidentiary development.  

The Veteran's service treatment records from 1976 to 1980 
indicate numerous complaints of left knee pain.  The Veteran 
was specifically diagnosed with chondromalacia in-service, 
and at one point he fell on his left knee, sustaining a 
"strain of ligaments."  See the Veteran's August 23, 1978 
Chronological Record of Medical Care; see also the Veteran's 
January 22, 1980 Chronological Record of Medical Care.  

However, the Veteran's January 28, 1980 separation 
examination noted no left knee disability.  After his 
separation from service,  the Veteran underwent a VA C&P 
examination, which revealed a full range of motion in his 
left knee with no evidence of effusion and no Drawer's sign.  
Additionally, though the Veteran expressed feelings of pain, 
there was no laxness noted of the medial collateral ligament.        
See the June 1980 VA examiner's report, page 5.  

Current medical records indicate that in 1992, the Veteran 
had an acute injury to his left knee while stepping out of a 
van, and underwent arthroscopic surgery at the time to remove 
a "loose body."  See the August 2008 medical opinion of Dr. 
M.N.D.; see also the Veteran's October 3, 2008 VA outpatient 
treatment report [indicating the Veteran had a loose body 
removed from the knee in 1993-1994].  The Veteran testified 
that the surgery was performed by a private doctor in 1992, 
and that he and his representative have attempted to obtain 
the surgery records, but they have been destroyed.  See the 
September 2008 hearing transcript, page 26.  

As noted above, the Veteran has a current diagnosis of a 
"[t]ear of the posterior horn of the medial meniscus," 
"[s]mall joint effusion and popliteal cyst," and 
"[p]atellofemoral osteoarthritis."  See the October 17, 
2008 VA Radiology Report.  

Of record is the opinion of Dr. M.N.D., who attributes the 
Veteran's current left knee disability to his in-service knee 
injuries.  Dr. M.N.D. indicates that the Veteran's chronic 
left knee pain started in 1978 with a left knee injury while 
in service.  See the August 2008 medical opinion of Dr. 
M.N.D.  However, Dr. M.N.D. failed to comment on the 
Veteran's negative separation examination report, the 
negative June 1980 VA examination report, and the period of 
twelve years prior to the Veteran's 1992 surgery for which 
there is no record of any medical treatment for a left knee 
disability.  

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions include whether 
a relationship, if any, exists between the Veteran's current 
left knee disability and his period of active service, to 
include the Veteran's complaints of knee pain in service, and 
the impact of subsequent post-service injuries to his left 
knee.  These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
it is more likely than not that the 
Veteran's currently diagnosed left knee 
disability is related to the Veteran's 
military service, with specific 
consideration of the entire pertinent 
medical history, synopsized above.  If the 
reviewing physician determines that 
diagnostic testing of the Veteran is 
necessary, such should be scheduled.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for a left knee 
disability.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


